UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4828


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DEVON TREMAINE ROSE,

                Defendant – Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:07-cr-00011-RLV-DCK-1)


Submitted:   June 24, 2010                    Decided:   July 8, 2010


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roderick G. Davis, THE LAW OFFICE OF RODERICK G. DAVIS, PLLC,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a written plea agreement, Devon Tremaine

Rose    pled       guilty    to    conspiracy        to    possess          with    intent       to

distribute cocaine and cocaine base in violation of 21 U.S.C.

§ 846    (2006).         The      district     court      granted          the     Government’s

motion    for      a   downward     departure        based      on    Rose’s        substantial

assistance, U.S. Sentencing Guidelines Manual § 5K1.1 (2007),

and    sentenced       him   to    144   months’      imprisonment.                Counsel      has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),      stating     that,     in    his   view,      there       are    no    meritorious

issues for appeal, but questioning whether the sentence imposed

was unreasonable when compared with the sentence imposed on a

similarly       situated       co-conspirator.            Rose       was    advised       of    his

right to file a pro se supplemental brief, but he has not done

so.    Finding no error, we affirm Rose’s conviction and sentence.

              Initially, although not challenged by Rose, we find

that his guilty plea is valid.                     Rose consented to have his plea

taken    by    a    magistrate      judge.          During      the   plea       hearing,       the

magistrate judge fully complied with the mandates of Fed. R.

Crim. P. 11 in accepting Rose’s guilty plea and ensured that

Rose     entered       his     plea      knowingly        and     voluntarily.                 Rose

stipulated to the existence of a factual basis and agreed that

the offense conduct in the presentence report could be relied

upon    to    establish      a    factual      basis.        Accordingly,            we   affirm

                                               2
Rose’s conviction.           See United States v. DeFusco, 949 F.2d 114,

116, 119-20 (4th Cir. 1991).

          A    sentence       is   reviewed       for    reasonableness            under   an

abuse of discretion standard.               Gall v. United States, 552 U.S.

38, 51 (2007).       This review requires consideration of both the

procedural and substantive reasonableness of a sentence. Id.;

see United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).

After determining whether the district court properly calculated

the defendant’s advisory guideline range, this court must decide

whether the district court considered the 18 U.S.C. § 3553(a)

(2006) factors, analyzed the arguments presented by the parties,

and sufficiently explained the selected sentence.                                 Lynn, 592

F.3d at 575-76; see United States v. Carter, 564 F.3d 325, 330

(4th   Cir.    2009)     (holding         that,    while        the    “individualized

assessment    need     not    be   elaborate       or    lengthy,          . . .   it   must

provide a rationale tailored to the particular case . . . and

[be] adequate to permit meaningful appellate review”).                             Properly

preserved claims of procedural error are subject to harmless

error review.     Lynn, 592 F.3d at 576.                 If the sentence is free

of significant procedural error, the appellate court reviews the

substantive reasonableness of the sentence.                      Id. at 575; United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

          Rose       argues        that    his     sentence           is     procedurally

unreasonable     because       the    district          court    did        not    consider

                                           3
§ 3553(a)(6)      and      the    need     to     avoid        unwarranted          sentence

disparities among similarly situated defendants.                               Rose properly

preserved   the     issue    by    arguing      in     the    district         court   for   a

sentence    below    the    advisory       guideline         range    determined       after

granting the Government’s § 5K1.1 motion.                      See Lynn, 592 F.3d at

577-78.

            The court properly calculated the advisory guideline

range and appropriately granted the Government’s motion for a

downward    departure       based     on       Rose’s       substantial          assistance.

Although Rose sought an additional downward departure based on

the lower sentence received by a co-conspirator with a similar

criminal history, the court denied this request, noting that

“there is no disparity here to be recognized in that each case

has a plethora of facts to be considered.”

            The   district        court    is    not    required          to    “robotically

tick through § 3553(a)’s every subsection.”                           United States v.

Johnson,    445   F.3d     339,    345     (4th      Cir.     2006).           However,   the

district    court    must    “place       on    the     record       an    individualized

assessment based on the particular facts of the case before it.

This individualized assessment need not be elaborate or lengthy,

but it must provide a rationale tailored to the particular case

at hand and adequate to permit meaningful appellate review.”

Carter, 564 F.3d at 330 (internal quotation marks, footnote, and

citation omitted).          This is true even when the district court

                                            4
sentences a defendant within the applicable guidelines range.

Id.

            Here, the district court explicitly considered Rose’s

sole argument for a downward variance—that his sentence resulted

in an unwarranted disparity between his sentence and that of a

similarly    situated     co-conspirator.           The     court       found       that    no

disparity resulted and declined to impose a variance sentence on

this basis.        We find that any error by the district court in

failing to      provide    a    more   explicit     explanation             for    the    144-

month, within-guidelines sentence it imposed is harmless.                                  See

Lynn, 592 F.3d at 582; see also Rita v. United States, 551 U.S.

338, 359 (2007) (“Where . . . the record makes clear that the

sentencing judge considered the evidence and arguments, we do

not   believe      the    law     requires        the     judge        to     write       more

extensively.”).        Accordingly, we affirm Rose’s sentence.

            As required by Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                     We

therefore affirm Rose’s conviction and sentence.                                  This court

requires    that    counsel     inform     his    client,       in   writing,        of    his

right to petition the Supreme Court of the United States for

further    review.       If    the   client      requests       that    a     petition      be

filed,    but   counsel       believes     that    such     a    petition          would    be

frivolous,      then   counsel       may   renew    his     motion          for    leave   to

withdraw from representation.              Counsel’s motion must state that

                                           5
a copy thereof was served on the client.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                        AFFIRMED




                                  6